Case 1:20-cv-02992-PAB-KMT Document 34 Filed 12/07/20 USDC Colorado Page 1 of 16




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:20-cv-02992-PAB-KMT

   JUDICIAL WATCH, INC., et al.,
   Plaintiffs,
   v.

   JENA GRISWOLD, Colorado Secretary of State in her official capacities, et al.,
   Defendants.


                               COLORADO’S MOTION TO DISMISS

          Under the Court’s Civil Practice Standards, Part F.2.a.i, Defendants, Colorado Secretary

   of State Jena Griswold (the “Secretary”) and the State of Colorado (collectively, “Colorado”),

   move to dismiss Count I for lack of Article III standing, failure to allege that statutory notice was

   provided or excused, failure to plausibly allege that Colorado is not conducting a “reasonable”

   list maintenance program, and because the State is immune from suit under the Eleventh

   Amendment. Colorado conferred with Plaintiffs’ counsel under D.C.Colo.LCivR 7.1 and Part

   F.2.a of the Court’s Civil Practice Standards. Plaintiffs oppose the requested relief.

                                            BACKGROUND

     I.   The National Voter Registration Act of 1993

          In 1993, Congress passed the National Voter Registration Act (“NVRA”), declaring that

   “it is the duty of the Federal, State, and local governments to promote the exercise” of the right

   to vote, and that “discriminatory and unfair registration laws and procedures can have a direct

   and damaging effect on voter participation.” 52 U.S.C. § 20501(a). Known colloquially as the

   “motor voter law,” most of the NVRA establishes programs to increase voter registration,

   including when a person applies for a driver’s license. See, e.g., id. § 20504.
Case 1:20-cv-02992-PAB-KMT Document 34 Filed 12/07/20 USDC Colorado Page 2 of 16




          The NVRA also limits the circumstances under which a voter may be removed from the

   rolls to four circumstances, including upon “a change in the residence of the registrant,”

   id. § 20507(a)(4)(B). States may only remove a voter for this reason if the registrant “confirms in

   writing that the registrant has changed residence” to a new jurisdiction, or (I) fails to respond to a

   notice from the local election official, and (II) does not appear to vote in two straight general

   elections for federal office. Id. § 20507(d)(1).

          For voters who have died or moved, the NVRA requires states to “conduct a general

   program that makes a reasonable effort to remove the names of ineligible voters.” Id.

   § 20507(a)(4). A state may satisfy this requirement using the National Change of Address

   (“NCOA”) database to “identify registrants whose addresses may have changed.”

   Id. § 20507(c)(1). If the NCOA suggests a voter has moved to a new jurisdiction, local election

   officials must send the voter a notice postcard explaining how the voter can confirm the change

   in address. Id. § 20507(c)(1)(B), (d)(2). But unless the voter responds to the notice postcard, the

   NVRA prohibits states from removing that voter from the registration rolls for two general

   federal election cycles, even if the NCOA suggests the voter has moved. Id. § 20507(d)(1)(b).

          Colorado has availed itself of this safe-harbor. Under Colorado law, the Secretary “shall”

   conduct a search of the NCOA database for all voters on Colorado’s registration rolls. § 1-2-

   302.5(1), C.R.S.; 8 CCR 1505-1, Rule 2.13.1. The information obtained from that search is then

   transmitted to county clerks and recorders who send notices to those voters the NCOA suggests

   have moved. § 1-2-302.5(2)(a). If the data shows the voter has moved out of state, the clerk also




                                                      2
Case 1:20-cv-02992-PAB-KMT Document 34 Filed 12/07/20 USDC Colorado Page 3 of 16




   changes the voter’s status from “active” to “inactive.” 1 Id. § 302.5(2)(b)(3). If the voter fails to

   return the notice—referred to in Colorado as a “confirmation card”—and “subsequently fails to

   vote in two consecutive general elections, the county clerk and recorder shall cancel the [voter’s]

   registration record[.]” § 1-2-302.5(2)(b)(III)(B); 8 CCR 1505-1, Rule 2.13.2.

             The NVRA authorizes “aggrieved” persons to sue for declaratory or injunctive relief. 52

   U.S.C. § 20510(b). But Congress wanted to encourage compliance through cooperation, not

   litigation. S. Rep. 103-6, at 21 (1993) (“Private civil enforcement should be designed to assure

   and to encourage, to the fullest extent possible, the cooperation of local and state election

   officials[.]”). Thus, an “essential element” of the scheme is a notice requirement. Id. To “provide

   states in violation of the Act an opportunity to attempt compliance before facing litigation,”

   Assoc. of Cmty. Orgs. for Reform Now v. Miller, 129 F.3d 833, 838 (6th Cir. 1997), private

   litigants must provide written notice of the alleged violation to the state’s chief election official,

   52 U.S.C. § 20510(b)(1). There are two exceptions to this default rule. If the violation occurs

   within 120 days of a federal election, the litigant needs to wait only 20 days. Id. If the violation

   occurs within 30 days of a federal election, no notice is required. Id. § 20510(b)(3).

       II.   Plaintiffs’ Lawsuit

             On October 5, 2020—29 days before the 2020 general federal election—Plaintiffs filed

   this lawsuit. Compl. (Doc. No. 1). In it, they allege that Colorado violated the NVRA by failing

   to conduct a general program that makes a “reasonable effort” to remove ineligible voters from

   Colorado’s registration rolls. Id. ¶ 73. Plaintiffs did not provide Colorado notice of this alleged


   1
    In Colorado’s all-mail-ballot elections, this distinction is critical. Only registered, active voters
   automatically receive a ballot through the mail. § 1-7.5-107(3)(a)(I), C.R.S.

                                                      3
Case 1:20-cv-02992-PAB-KMT Document 34 Filed 12/07/20 USDC Colorado Page 4 of 16




   violation before bringing suit. Instead, Plaintiffs claim that notice was excused. Id. ¶ 72.

   Colorado was served on October 22, nearly three weeks after the Complaint was filed and just

   over a week before the election. (Doc. No. 14), ¶ 1.

                                           LEGAL STANDARD

           When a Plaintiff lacks Article III standing to pursue its claims, dismissal is appropriate

   under Rule 12(b)(1). Baker v. USD 229 Blue Valley, 979 F.3d 866, 871 (10th Cir. 2020). An

   essential element of Article III standing, lacking here, is that the plaintiff has suffered an injury

   in fact. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).

           To survive a Motion to Dismiss under Rule 12(b)(6), “a complaint must contain sufficient

   factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

   Iqbal, 556 U.S. 662, 678 (2009) (internal quotations omitted). If a complaint relies on statistical

   analysis to meet this standard, dismissal is appropriate where the statistics suggest only that

   unlawful conduct is a “possible” explanation for the data. Frappied v. Affinity Gaming Black

   Hawk, LLC, 966 F.3d 1038, 1053 (10th Cir. 2020). Alongside the statistics, Plaintiffs must allege

   “facts that would give rise to an inference” that the statistics are indicative of unlawful conduct,

   id., particularly when an “‘obvious alternative explanation’ overwhelms any inference of liability

   that otherwise might exist,” Doe v. Univ. of Colo. ex rel. Bd. of Regents of Univ. of Colo., 255 F.

   Supp. 3d 1064, 1076 (D. Colo. 2017) (quoting Iqbal, 556 U.S. at 682).

                                               ARGUMENT

     I.    Plaintiffs Lack Standing to Challenge Colorado’s Voter Registration Procedures.

           Plaintiffs have not demonstrated an injury in fact. See Lujan v. Defenders of Wildlife, 504

   U.S. 555, 560 (1992). To state a cognizable injury in fact, the plaintiff must allege harm that is


                                                       4
Case 1:20-cv-02992-PAB-KMT Document 34 Filed 12/07/20 USDC Colorado Page 5 of 16




   “concrete and particularized” and “actual or imminent, not conjectural or hypothetical.” Id. at

   560 (quotations omitted). An injury is “particularized” if it affects the plaintiff “in a personal and

   individual way;” and it is concrete only if it “actually exist[s],” and is “not abstract.” Spokeo, 136

   S. Ct. at 1548. Merely alleging that the government has violated the law, without also

   demonstrating a particularized and concrete injury, does not confer standing. Whitmore v.

   Arkansas, 495 U.S. 149, 160 (1990).

          These prerequisites to Article III standing are in addition to any separate statutory right to

   sue that Congress may bestow. See Spokeo, 136 S. Ct. at 1549. In Spokeo, for example, the

   plaintiff sued a people search engine under the Fair Credit Reporting Act, alleging it violated the

   statute’s provisions requiring accurate credit reporting when it disseminated false information

   about him. Id. at 1546. The FCRA includes a private cause of action, id. at 1545, but the Court

   held that asserting a “bare procedural violation” of the statute is insufficient, because a “violation

   of one of the FCRA’s procedural requirements may result in no harm.” Id. at 1550.

          Considering these well-established standing principles, the Complaint fails to allege an

   actionable injury in fact. The individual Plaintiffs do not allege that Colorado prevented them

   from voting. They do not allege, for example, that Colorado’s purportedly bloated voter rolls

   caused delay or mishandling in the transmission or counting of their mail ballots. See Krislov v.

   Rednour, 946 F. Supp. 563, 566 (N.D. Ill. 1996) (“Standing under the NVRA is limited to . . .

   ‘aggrieved persons’ whose voting rights have been denied or impaired.”). Instead, they allege

   only that they have a statutory right “to vote in elections . . . that comply with the procedures and

   protections required by the NVRA[.]” Compl. ¶ 66. This request for the government to follow

   the law is insufficient to confer standing. See Whitmore, 495 U.S. at 160.


                                                     5
Case 1:20-cv-02992-PAB-KMT Document 34 Filed 12/07/20 USDC Colorado Page 6 of 16




           More broadly, Plaintiffs’ asserted harm is a generalized grievance shared equally by all

   voters—the opposite of a particularized and concrete injury. Nowhere do they assert negative

   consequences to them that are not equally shared by all members of the voting public. See

   Lujan, 504 U.S. at 573–74 (a plaintiff “seeking relief that no more directly and tangibly benefits

   him than it does the public at large does not state an Article III case or controversy” (punctuation

   omitted)). Even in the voting context, a widely dispersed injury that is shared equally by every

   voter does not confer standing. See Martel v. Condos, No. 5:20-cv-00131, __ F. Supp. 3d __, __,

   2020 WL 5755289, at *4 (D. Vt. Sept. 16, 2020) (“If every voter suffers the same incremental

   dilution of the franchise caused by some third-party’s fraudulent vote, then these voters have

   experienced a generalized injury.”). This, too, is fatal to Plaintiffs’ Article III standing.

           The diversion of resources alleged by the organizational Plaintiff, Judicial Watch, Compl.

   ¶¶ 61–63, is likewise not an actionable injury in fact. Judicial Watch identifies no specific

   activities it has been forced to undertake to address Colorado’s alleged NVRA violations. Merely

   asserting that it has “expended considerable resources” to “counteract [Colorado’s]

   noncompliance,” id. ¶¶ 61, 63, is far too vague to constitute a concrete and particularized injury.

   See Colo. Taxpayers Union, Inc. v. Romer, 963 F.2d 1394, 1397 (10th Cir. 1992) (organization’s

   general allegations about a “drain on resources” was a “remote, uncertain injury” that did not

   confer standing). At most, Judicial Watch alleges a “minor setback to its organizational

   purpose”—harm that does not confer standing. Romer, 963 F.2d at 1397.

           Moreover, even if Judicial Watch had identified specific costs or activities that it had

   undertaken, those expenditures by themselves would not confer standing. Judicial Watch must

   also identify specific, imminent harm that its expenditures are designed to avoid. See Clapper v.


                                                      6
Case 1:20-cv-02992-PAB-KMT Document 34 Filed 12/07/20 USDC Colorado Page 7 of 16




   Amnesty Int’l USA, 568 U.S. 398, 416 (2013) (plaintiffs “cannot manufacture standing merely by

   inflicting harm on themselves based on their fears of hypothetical future harm that is not

   certainly impending”). The Complaint identifies no such harm. Plaintiffs’ speculative fear of

   unspecified hypothetical future harm flowing from Colorado’s alleged noncompliance with the

   NVRA is insufficient to confer standing. See, e.g., Campbell v. Trump, No. 17-cv-02455-PAB-

   KHR, 2018 WL 4334003, at *2 (D. Colo. Sept. 11, 2018).

    II.   Plaintiffs Did Not Provide Statutory Notice of This Lawsuit to Colorado.

          Plaintiffs also lack statutory standing. The NVRA’s private right of action is carefully

   constrained so as not to embroil state election officials in meritless or avoidable litigation. Before

   initiating suit, aggrieved persons must first provide notice of the alleged violation to the State’s

   chief election official. See 52 U.S.C. § 20510(b)(1), (2). This “provide[s] states in violation of

   the Act an opportunity to attempt compliance before facing litigation,” Miller, 129 F.3d at 838,

   and allows States to identify for potential plaintiffs the flaws in their review of the State’s NVRA

   compliance. See, e.g., True the Vote v. Hosemann, 43 F. Supp. 3d 693, 716 (S.D. Miss. 2014)

   (observing that had plaintiffs provided notice, “the parties may well have worked out an

   expeditious solution that would have prevented this litigation”).

          In other words, the NVRA’s private civil enforcement mechanism was intended to avoid,

   rather than encourage, litigation. S. Rep. 103-6, at 21 (1993) (“Private civil enforcement should

   be designed to assure and to encourage, to the fullest extent possible, the cooperation of local and

   State election officials[.]”). But to prevent the notice provision from insulating some violations

   affecting an imminent election from review, the NVRA does not require notice of violations that

   occur within 30 days of a federal election. 52 U.S.C. § 20510(b)(3). That exception does not


                                                     7
Case 1:20-cv-02992-PAB-KMT Document 34 Filed 12/07/20 USDC Colorado Page 8 of 16




   apply here, and Plaintiffs’ failure to provide notice, Compl. ¶ 72, merits dismissal. See, e.g.,

   Public Interest Legal Found. v. Boockvar, 370 F. Supp. 3d 449, 457–58 (M.D. Pa. 2019).

              a. The NVRA’s notice exceptions contemplate urgency imposed by an
                 upcoming election.

          There are only two exceptions to the NVRA’s notice requirement: (1) if the alleged

   violation occurs within 120 days of an election, only 20 days’ notice is required; and (2) if the

   alleged violation occurs within 30 days of an election, notice is excused altogether. 52 U.S.C.

   § 20510(b)(2), (b)(3). This tiered structure establishes a default rule subject to limited

   exceptions, which must therefore be construed narrowly. See, e.g., Comm’r of Internal Revenue

   v. Clark, 489 U.S. 726, 739 (1989) (“In construing [statutes] in which a general statement of

   policy is qualified by an exception, we usually read the exception narrowly in order to preserve

   the primary operation of the provision.”). The structure also confirms that the exception should

   only apply when the upcoming election imposes some urgency. Congress’s preference was for

   disputes to be raised and resolved without burdensome litigation. See S. Rep. 103-6, at 21

   (1993). But where an alleged violation threatened the integrity of an upcoming election,

   Congress enabled private plaintiffs to accelerate the statutory clock to facilitate timely review.

          By providing for cascading review periods at 120 and 30 days before an election,

   Congress plainly did not intend for 52 U.S.C. § 20510(b)(3) to excuse notice as to generalized

   allegations of non-compliance. The facts here are instructive. Plaintiffs essentially knew of the

   grounds for this lawsuit in the summer of 2019, see Compl. ¶ 28, and a key dataset Plaintiffs use

   encompasses 2016–2018. See id. Part II.B. Plaintiffs even allege that they had “concerns” with

   Colorado’s list maintenance practice in 2019. Id. ¶¶ 58–59. Yet they made no effort to seek

   emergency relief before the November 3, 2020 election. After filing exactly 29 days before the

                                                     8
Case 1:20-cv-02992-PAB-KMT Document 34 Filed 12/07/20 USDC Colorado Page 9 of 16




   election, Plaintiffs waited nearly three weeks to serve Colorado, and never sought to correct any

   alleged violations before the November 3, 2020 election—only to use that election to avoid

   providing notice of their generalized, non-specific allegations.

          The 30-day exception must be narrowly construed so as not to enable this flagrant

   disregard for the NVRA’s notice requirement. A contrary holding would ensure the exception

   “swallow[s] the rule.” Cuomo v. Clearing House Ass’n, L.L.C., 557 U.S. 519, 530 (2009). When

   plaintiffs advance a generalized grievance with no intent that the violation be remedied before

   the upcoming election, those plaintiffs must comply with the NVRA’s default notice rule.

              b. Plaintiffs have not plausibly alleged the existence of a discrete violation
                 occurring within 30 days of the November 2020 election.

          Even if the notice requirement could be excused on these facts, Plaintiffs have failed to

   plausibly allege the existence of a violation within 30 days of the November 2020 election. To

   avoid dismissal for failure to satisfy the NVRA’s notice provision, a plaintiff must plausibly

   allege that it is “aggrieved” by a violation of the NVRA and that the violation “occurred within

   30 days before the date of an election for Federal office.” 52 U.S.C. § 20510(b)(1), (3). Here,

   Plaintiffs cite four pieces of “evidence” that allegedly suggest Colorado is not making a

   “reasonable” effort to remove ineligible voters. But each relies on data that is too outdated to

   suggest anything about Colorado’s list maintenance in October 2020. Its first analysis, Compl.

   ¶¶ 26–35, relies on census data from 2014–2018, meaning it is at least two years old. As is the

   Election Assistance and Voting Survey (“EAVS”) data used in Parts II.B, II.C, and II.D of the

   Complaint, which is from 2016–2018. Id. ¶¶ 36–57. Even the generalized registration allegations

   in Part II.D rely on a rolling two-year average that dates to 2018. Id. ¶ 52. None of these

   allegations plausibly suggest that Colorado was in violation of the NVRA on October 5, 2020.

                                                    9
Case 1:20-cv-02992-PAB-KMT Document 34 Filed 12/07/20 USDC Colorado Page 10 of 16




          To avoid the default notice rule, Plaintiffs must plausibly allege the existence of a present

   violation of the NVRA occurring within 30 days of a federal election. Plaintiffs’ conclusory and

   outdated allegations cannot clear this bar, and the Complaint should be dismissed.

              c. Plaintiffs’ claims for which they have not provided notice are now moot.

          Now that the November 2020 election has passed, the circumstances giving rise to

   Plaintiffs’ alleged notice exception are now moot. “In a moot case, a plaintiff no longer suffers a

   redressable actual injury.” Prison Legal News v. Fed. Bureau of Prisons, 944 F.3d 868, 880

   (10th Cir. 2019) (quotation omitted). Where, as here, a plaintiff seeks declaratory relief, the

   plaintiff “must be seeking more than a retrospective opinion that he was wrongly harmed by the

   defendant.” Jordan v. Sosa, 654 F.3d 1012, 1025 (10th Cir. 2011).

          The 30-day exception was plainly intended to allow a voter who was wrongfully

   expunged from the registration rolls the ability to rectify that violation before an election. Once

   the election has passed, the urgency it imposes no longer exists. And because the NVRA

   authorizes only injunctive or declaratory relief, all a court can offer is “a retrospective opinion

   that [the voter] was wrongly harmed by the defendant.” Id. Thus, the voter could now provide

   notice to the State and presumably be returned to the rolls for the next election.

          Where, as here, a plaintiff sues within the NVRA’s 30-day notice window and the alleged

   “violation” is not addressed before the election, the reason the plaintiff was able to avoid the

   notice provision is now moot. If that plaintiff wishes to assert that it is still being aggrieved by

   one or more violations of the NVRA, it may do so after providing notice of those violations.




                                                     10
Case 1:20-cv-02992-PAB-KMT Document 34 Filed 12/07/20 USDC Colorado Page 11 of 16




   III.   By Ignoring Obvious Alternative Explanations, Plaintiffs Fail to Plausibly Allege
          that Colorado is Not Complying with the NVRA.

          The Complaint should also be dismissed under Rule 12(b)(6). The allegations are merely

   consistent with the obvious alternative explanation that Colorado is complying with its obligation

   not to remove nonresponsive, inactive voters for two full election cycles.

              a. Plaintiffs do not address Colorado’s adoption of the NVRA safe-harbor, let
                 alone allege that Colorado is not following its procedures.

          Consistent with its purpose of encouraging cooperation from state and local election

   officials, the NVRA contains a “safe-harbor” provision for states seeking to satisfy the

   requirement of a “reasonable” program to remove ineligible voters from its lists. A State “may

   meet” the reasonableness requirement by implementing the NCOA process outlined at 52 U.S.C.

   § 20507(c). See, e.g., Bellitto v. Snipes, 935 F.3d 1192, 1205 (11th Cir. 2019) (“As a safe harbor,

   the NCOA Process, at a minimum, constitutes a reasonable effort at identifying voters who have

   changed their addresses.”). Colorado has availed itself of this safe-harbor, and its agencies are

   presumed to follow the law. WildEarth Guardians v. Conner, 920 F.3d 1245, 1261 (10th Cir.

   2019) (“We generally presume that government agencies comply with the law[.]”). Yet Plaintiffs

   do not suggest that Colorado or its counties failed to act consistent with the safe-harbor process.

          This is in sharp contrast to other NVRA cases that have proceeded past the motion-to-

   dismiss stage. For example, in National Council of La Raza v. Cegavske, 800 F.3d 1032, 1035

   (9th Cir. 2015), the plaintiffs similarly alleged violations based on statistical analysis of Election

   Assistance Commission (“EAC”) and Census data. But plaintiffs supplemented that analysis with

   “field investigations,” in which the plaintiffs visited public assistance offices and spoke with

   local officials. Id. These investigations provided critical support for plaintiffs’ allegations.


                                                     11
Case 1:20-cv-02992-PAB-KMT Document 34 Filed 12/07/20 USDC Colorado Page 12 of 16




          Elsewhere, Judicial Watch itself has buttressed its EAC and Census data using specific

   guidance or evidence that other jurisdictions are not conforming to the NVRA safe-harbor. See,

   e.g., Judicial Watch, Inc. v. Commonwealth of Pa., No. 1:20-cv-00708-CCC, Compl. ¶ 47 (W.D.

   Pa. April 29, 2020) (including quotes from county election manager that he “would concede that

   [the county is] behind in culling our rolls” and that list maintenance had “been put on the back

   burner”); Judicial Watch, Inc. v. North Carolina, No. 3:20-cv-00211-RJC-DCK, Compl. ¶¶ 56–

   58 (W.D.N.C. April 9, 2020) (alleging that published guidance from the state Election Board

   with regards to list maintenance was “contrary to North Carolina law”), both attached as Ex. A.

          But Plaintiffs make no such allegations here, instead relying on outdated statistical

   analysis alone to allege that Colorado is not complying with state or federal law. Plaintiffs’

   burden is far greater than that, and their prior litigation demonstrates they know how to shoulder

   that burden when they have the facts to do so. But the Complaint here contains no allegations

   that address, let alone plausibly address, Colorado’s compliance with NVRA’s safe-harbor.

              b. Plaintiffs’ statistical analysis is, at most, “merely consistent with” liability.

          “Where a complaint pleads facts that are merely consistent with a defendant’s liability, it

   stops short of the line between possibility and plausibility of entitlement to relief.” Iqbal, 556

   U.S. at 678 (quotations omitted). See also Frappied, 966 F.3d at 1053 (affirming dismissal under

   Rule 12(b)(6) where plaintiffs’ statistics showed only that unlawful conduct was “possible” and

   plaintiffs had alleged “no other facts that would give rise to an inference” of liability); U.S. ex

   rel. Integra Med Analytics L.L.C. v. Baylor Scott & White Health, 816 F. App’x 892, 897 (5th

   Cir. 2020) (holding that “statistical data cannot meet” the Twombly/Iqbal pleading standard




                                                     12
Case 1:20-cv-02992-PAB-KMT Document 34 Filed 12/07/20 USDC Colorado Page 13 of 16




   where “it is also consistent with a legal and obvious alternative explanation”). Plaintiffs’

   statistical analysis does not clear this bar.

           First, in requiring states to make a “reasonable effort” to remove voters who have died or

   moved, the NVRA affords states “substantial discretion” in crafting their list-maintenance

   programs. Common Cause v. Brehm, 432 F. Supp. 3d 285, 313 (S.D.N.Y. 2020). Thus, Plaintiffs

   allegations must meet the high bar of plausibly suggesting that Colorado’s list maintenance

   program is so intolerable as to be outside the wide latitude afforded Colorado under the NVRA. 2

           Second, Plaintiffs’ purported statistical analysis is facially flawed, and falls far short of

   meeting this burden. For example, one of Plaintiffs’ forms of alleged “evidence” is the number

   of voters Colorado counties reported removing from the voter lists based on the voter failing to

   respond to an address confirmation notice and failing to vote in two straight elections. Compl. ¶¶

   36–42 (Part II.B). This claim relies on Colorado counties’ responses to Question A9 of the

   EAVS, id. ¶ 38, which asks counties to list “the total number of voters removed from the voter

   registration rolls” from 2016 to 2018, and then separately to report the voters removed for

   specific reasons, 2018 EAVS, at 10. 3 But the Complaint focuses only on the percentage of voters

   removed for one specific reason—failure to respond to a confirmation notice and vote in two

   subsequent federal elections. It does not address the counties’ overall removal rates, which



   2
     See also Br. of Amicus Curiae Judicial Watch, Inc. in Support of Pet’rs, Husted v. A. Philip
   Randolph Inst., No. 16-980, at 8 (U.S. Mar. 10, 2017) (arguing that states have “wide latitude in
   designing a ‘general program that makes a reasonable effort’ to remove ineligible registrants
   from the rolls”) (quotations omitted), https://tinyurl.com/y6b8szhw.
   3Plaintiffs refer to this survey in their Complaint and provide a link to access the instrument.
   Compl. ¶ 22. See also Berneike v. CitiMortgage, Inc., 708 F.3d 1141, 1146 (10th Cir. 2013).

                                                     13
Case 1:20-cv-02992-PAB-KMT Document 34 Filed 12/07/20 USDC Colorado Page 14 of 16




   include removals for having moved outside the jurisdiction, death, criminal convictions, and

   others. See 2018 EAVS at 10 (including responses for removal because the voter “moved outside

   the jurisdiction” or because of “death”). In other words, Plaintiffs want to use the EAVS to make

   allegations about Colorado’s efforts to remove voters who are ineligible because of a move or

   death, but then ignore EAVS data on Colorado’s efforts to remove voters for exactly these

   reasons. The absence of this data undermines the plausibility of Plaintiffs’ allegations.

          Finally, the percentages provided in Parts II.B and II.C of the Complaint are actively

   misleading. First, the EAVS does not report percentages. It reports totals. See 2018 EAVS at 10

   (requesting the “total number of voters” removed from the rolls from 2016–2018). To reach their

   percentages, Plaintiffs appear to be comparing the totals reported in response to questions A9e

   and A8a to the total number of registered voters (question A1). See 2018 EAVS at 3, 10. But

   question A1 asks counties to report the total number of registered voters as of the 2018 general

   election, id. at 2–3, while questions A9e and A8a ask for total figures relating to a two-year

   period from 2016 to 2018. By reporting the latter as a percentage of the former, the Complaint

   conflates two dramatically different time periods and fails to account for population growth. 4

          Plaintiffs’ data is not indicative of a state failing to use “reasonable” efforts to remove

   ineligible voters. Instead, the “obvious alternative explanation” is that Colorado complies with

   the NVRA and keeps inactive, non-responsive voters on the rolls for two election cycles. See

   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 567–68 (2007) (observing an “obvious alternative


   4
     Not only is Plaintiffs’ ratio inapposite, it is also misleading. The number of voters registered on
   election day is artificially high. This is because registration grows as elections approach, but also
   because the NVRA prevents jurisdictions from removing most voters from the rolls within 90
   days of an election. See 52 U.S.C. § 20507(c)(2)(A).

                                                    14
Case 1:20-cv-02992-PAB-KMT Document 34 Filed 12/07/20 USDC Colorado Page 15 of 16




   explanation” merited dismissal). As the Supreme Court has noted, this provision in the NVRA is

   itself “partly responsible for inflated lists of registered voters.” Crawford v. Marion Cty. Election

   Bd., 553 U.S. 181, 192 (2008). Thus, the “obvious alternative explanation” that Colorado is

   emphatically complying with its NVRA obligations, leading to the statistics cited in the

   Complaint, “overwhelms any inference of liability that might otherwise exist.” Doe, 255 F. Supp.

   3d at 1076 (quotations omitted).

   IV.    Plaintiffs’ claim against the State is barred by the Eleventh Amendment.

          It is well established under the Eleventh Amendment that “an unconsenting State is

   immune from suits brought in federal courts by her own citizens as well as by citizens of another

   state.” Pennhurst State Sch. Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (quotations omitted).

   “This jurisdictional bar applies regardless of the nature of the relief sought.” Id. Plaintiffs’

   Complaint makes no allegation that the State of Colorado has consented to being sued in federal

   court for alleged NVRA violations. Nor does the Complaint allege that Congress abrogated the

   States’ Eleventh Amendment immunity in the NVRA. See Krieger v. Loudon Cty., No.

   5:13cv073, 2014 WL 4923904, at *3 (W.D. Va. Sept. 30, 2014) (holding the NVRA does not

   contain the “requisite language” abrogating states’ Eleventh Amendment sovereign immunity).

   Accordingly, Plaintiffs’ claim against the State of Colorado is barred and must be dismissed.

           Dated: December 7, 2020              PHILIP J. WEISER
                                                Attorney General
                                                /s Peter G. Baumann
                                                Grant T. Sullivan, Assistant Solicitor General
                                                Peter G. Baumann, Campaign Fin. Enforcement Fellow
                                                1300 Broadway, Denver, CO 80203
                                                Telephone: (720) 508-6349
                                                Email: grant.sullivan@coag.gov; peter.baumann@coag.gov
                                                Attorneys for Defendants Griswold and State of Colorado

                                                     15
Case 1:20-cv-02992-PAB-KMT Document 34 Filed 12/07/20 USDC Colorado Page 16 of 16




                                  CERTIFICATE OF SERVICE

   I hereby certify that on December 7, 2020, I served a true and complete copy of the foregoing
   MOTION TO DISMISS upon all parties through ECF:


   T. Russell Nobile
   Eric Robert Holway
   John Stuart Zakhem
   Attorneys for Plaintiffs

   Amanda R. Callais
   Gillian Christine Kuhlmann
   Lindsey Erin Dunn
   Marc E. Elias
   Matthew Prairie Gordon
   Thomas J. Tobin
   Attorneys for Proposed Intervenors
                                                              s/      Xan Serocki




                                                  16
